DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed December 18, 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-7 and 9-10 are allowable over the references of record for at least the following reasons:
Claim 1: wherein the control unit controls the pressure at which the engine oil is discharged according to an existing oil pressure control map when it is determined that the knocking does not occur in the engine. 
The closest prior art is the Grieser reference.  The Grieser reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modifying the Grieser reference to arrive at the language of amended independent claim 1 would render the Grieser reference inoperable for its intended purpose.  The Grieser reference discloses adjusting oil injection based on temperature readings from temperature coolant sensor (112) or vibration readings from vibration sensor (186) when knocking is indicated.  There is no disclosure of controlling pressure according to an existing map when knocking is not occurring in the engine.  In fact, in [Paragraph 0031] pressure is stated to be controlled by sensors determining a predetermined engine load threshold value is exceeded or not achieved.  So pressure is determined by load, not by whether knocking does not occur in the engine.  Modifying this control in such a manner so that pressure is determine by whether knocking does not occur in the engine rather than engine load would render the control inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747